Exhibit 10.4
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into effective as of June 17, 2014 (the “Effective Date”) between Signal
Genetics, Inc. (the “Company” or “SG”) and Samuel D. Riccitelli (the
“Executive”).  (Executive and the Company are referenced collectively herein as
the “Parties.”)
 
RECITALS
 
WHEREAS, the Executive entered into an employment agreement with Signal Genetics
LLC, a Delaware limited liability company (“SG LLC”), on October 13, 2012 (the
“Prior Employment Agreement”);
 
WHEREAS, on June 17, 2014, SG LLC was converted into the Company pursuant to
Section 265 of the Delaware General Corporation Law (the “Conversion”);
 
WHEREAS, SG desires to retain Executive as President and Chief Executive Officer
to manage and oversee certain business, financial and administrative aspects of
the Company, and Executive desires to be employed by SG, in accordance with the
terms and conditions of this Agreement; and
 
WHEREAS, the Parties desire to amend and restate the Prior Employment Agreement
to, among other things, acknowledge the Conversion, and set forth the terms and
conditions upon which Executive will serve the Company.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual promises
contained in this Agreement, the Parties agree as follows:
 
ARTICLE I.
 
EMPLOYMENT AND DUTIES OF EXECUTIVE
 
1.1 Employment.  SG hereby employs Executive as President and Chief Executive
Officer (“CEO”) and Executive accepts employment as President and CEO of SG in
accordance with the terms and conditions, and for the consideration, provided in
this Agreement.
 
1.2 Termination of Prior Employment Agreement.  It is the intention of the
Parties and the Parties agree that Executive’s terms and conditions of
employment shall be governed exclusively by this Agreement which shall supersede
his Prior Employment Agreement.  To the extent that Executive might have any
valid right or claim to severance benefits or compensation under the terms of
the Prior Employment Agreement, including, without limitation the incentive
units that were granted to Executive under the Prior Employment Agreement,
Executive is willingly waiving those rights in exchange for the consideration
offered by SG in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
1.3 Employment Period.  The term of this Agreement shall commence on the
Effective Date and shall continue until October 31, 2015 (the “Initial Term”),
subject to the termination provisions set forth in this Agreement.  On each
anniversary of the Effective Date after the Initial Term, this Agreement and
Executive’s employment shall be deemed to have been automatically extended for
an additional one (1) year term or such other period as mutually agreed to
between the Parties unless either Party shall give written notice of
non-extension to the other Party at least thirty (30) days before such
anniversary date, or unless sooner terminated as provided in this
Agreement.  Executive’s total term of employment with the Company under this
Agreement during the Initial Term and any extended term is collectively defined
and referred to as the “Employment Period.”
 
1.4 Duties of CEO.
 
1.4.1 During the Employment Period, Executive (i) shall have the title of CEO,
(ii) shall devote his full business time and attention and expend his best
efforts, energies and skills on a full-time basis to the business of the
Company, and shall not engage in any other activity that would materially
interfere with the performance of his duties under this Agreement (provided that
Executive is permitted to continue to serve on the board of directors of Exagen
Diagnostics, Inc., as well as any other board of directors to the extent that
doing so does not create any conflict of interest with Executive’s obligations
or duties under this Agreement, subject to approval of the Board of Directors of
the Company, such approval not to be unreasonably withheld, or to engage in
endeavors related to the community, his faith, personal finances and effects and
other charitable functions that do not materially interfere with the performance
of his duties hereunder), and (iii) shall perform such duties, and comply with
all reasonable directions and instructions of the Board of Directors.
 
1.4.2 During the Employment Period, (i) Executive will report only to the Board
of Directors, (ii) Executive will be the Company’s most senior and
highest-ranking executive, and (iii) all other Company senior executives and
employees will report to Executive.
 
1.4.3 In performing Executive’s duties hereunder, Executive shall in all
material respects (i) abide by and comply with all applicable laws, statutes,
orders, rules, regulations, policies or guidelines promulgated, or judgments,
decisions or orders entered, by any court, arbitrator tribunal, administrative
agency, or commission or other governmental or regulatory body, agency or
instrumentality or authority relating to the Company, (ii) abide by and adhere
to the Company’s general policies and procedures as may be adopted from time to
time and (iii) conduct himself with respect to the Company with the prudence,
care, dedication and skill as would be manifested by one in the operation and
management of his own assets and properties and in this regard shall owe a
fiduciary duty of prudence and dedication and care to the Company.
 
1.5 Principal Employment.
 
1.5.1 Executive agrees that his position as CEO of the Company shall be his
principal employment and that he will not subordinate that position to any other
employment.
 
1.5.2 Executive agrees that, during his employment with the Company, he will not
engage in any matter whatsoever in a business or other endeavor that would or
might reasonably interfere with his duties or that is competitive with or
similar in nature to the business of the Company.  Nonetheless, Executive shall
have the right to own up to 3% of the outstanding shares of a publicly held
company if such shares are actively traded on a national stock exchange and he
is not involved in the management of such company.  Specifically excluded from
the restrictions set forth in this Section, and other provisions of this
Agreement, is Executive’s ability (as expressly permitted by the Company hereby)
to continue to serve on the board of directors of Exagen Diagnostics, Inc.
 
 
- 2 -

--------------------------------------------------------------------------------

 
ARTICLE II.
 
COMPENSATION AND BENEFITS
 
2.1 Compensation.  For all services rendered and required to be rendered by,
covenants of and restrictions in respect to, Executive under this Agreement, SG
shall compensate Executive as follows:
 
A. CEO Base Salary.  The Company shall pay to Executive during and with respect
to the Employment Period, and Executive agrees to accept, annual base salary
(“Base Salary”) equal to $450,000, payable on a semi-monthly basis in accordance
with the standard payroll practices of the Company.  Base salary will be
re-evaluated on an annual basis and subject to a merit increase, pursuant to the
normal practices of the Company.
 
B. Incentive Compensation.  During the Employment Period, Executive shall
participate in any annual performance-based incentive compensation programs that
are established by the Company, on the terms established from time to time by
the Compensation Committee or the Board of Directors of the Company.
 
C. Equity Compensation.  During the Employment Period, Executive
shall  participate in any long-term incentive compensation programs that are
established by the Company, on the terms established from time to time by the
Compensation Committee or the Board of Directors of the Company.
 
2.2 Benefits.  Commencing on the Effective Date, Executive will be entitled to
participate in all of the Company’s benefit plans, as applicable.
 
A. Paid Time Off.  For each calendar year during the Employment Period,
Executive shall be entitled to paid time off (“PTO”) at the rate consistent with
the SG accrual rate for paid time off for SG senior executives.  As such,
Executive shall be entitled to 4 weeks of paid vacation time (which equates to
20 days / 160 hours per year), as well as sick leave and personal leave pursuant
to the SG policies applicable to senior executives.  Such PTO will be accrued on
a pro-rata basis during the initial calendar year of the Employment Period and
will otherwise be subject to the Company’s policies and procedures , as in
effect from time to time.
 
B. General Benefits.  Executive shall be entitled to receive the same employee
benefits as are provided by the Company to other executive employees.  Such
benefits shall include group health insurance, group life insurance, and
disability insurance coverage, and also may include such items as retirement
plans and similar plans in effect from time to time.  Attached as Exhibit A is a
description of applicable employee benefits.  Executive’s participation in the
foregoing plans, and applicable perquisites, will be at the highest level and on
terms no less favorable than afforded to other senior executives of the Company
commensurate with Executive’s level.
 
 
- 3 -

--------------------------------------------------------------------------------

 
C. Civic Affairs, Service Clubs and Social Functions.  The Parties agree that
Executive’s participation in civic affairs, service clubs, professional
organizations, and social functions is appropriate for the proper professional
administration of the Company.  The Executive may participate in such affairs,
professional organizations, clubs and functions as the Executive determines are
appropriate to enhance the operations and professional stature of the
Company.  SG shall reimburse Executive for reasonable expenses incurred while
representing the Company pursuant to this Agreement.
 
2.3 Reimbursement of Expenses.  During the Employment Period, Executive will be
reimbursed for all reasonable business expenses, including travel and
entertainment expenses, incurred in the performance of his duties,
responsibilities, or services performed for the Company, upon presentation by
Executive of the documentation, expense statements, vouchers, and such other
supporting information as SG may request or as may be consistent with SG
practices.  Executive will comply with the Company’s policies in incurring and
seeking reimbursement for such expenses.
 
ARTICLE III.
 
TERMINATION
 
3.1 Termination.  In addition to the expiration of the Employment Period, this
Agreement may be terminated in the following circumstances:
 
A. Termination For Cause.  SG may, at any time during the Employment Period by
written notice to Executive (the “Termination Notice”), terminate the Employment
Period for uncured “Cause” effective immediately.  The Termination Notice shall
specify the reason for termination.  In such an event, Executive’s sole remedy
shall be to collect all unpaid Base Salary, all accrued PTO and all unreimbursed
expenses payable for all periods through the effective date of termination, as
well as any amount arising from Executive’s participation in, or benefits under,
any employee benefit plan, program or arrangement, payable in accordance with
the terms of such SG employee benefit plans, programs or
arrangements.  Executive shall not be entitled to earn or accrue any
compensation or other amount from the Company after the effective date of
termination.  The foregoing amounts shall be paid on the date of termination.
 
For purposes hereof, “Cause” as utilized herein shall mean:
 
(i) Expiration of the term of this Employment Agreement;
 
(ii) A material breach by Executive of his fiduciary duty to SG that results in
material harm to the Company;
 
(iii) A material breach by Executive of the terms of this Employment Agreement
or any other agreement between Executive and SG, which remains uncured for a
period of 30 days following the receipt of written notice specifying the nature
of the breach;
 
 
- 4 -

--------------------------------------------------------------------------------

 
(iv) The willful commission by Executive of any act of embezzlement, fraud,
larceny or theft on or from SG;
 
(v) Substantial and continuing willful neglect or inattention by Executive of
the duties of his employment, refusal to perform the lawful and reasonable
directives of the Board of Directors or the willful misconduct or gross
negligence of Executive in connection with the performance of such duties which
remain uncured for a period of 30 days following the receipt of written notice
specifying the nature of the breach:
 
(vi) The willful commission by Executive of any crime involving moral turpitude
or a felony; and
 
(vii) Executive’s performance or omission of any act which, in the judgment of
the Board of Directors, if known to the customers, clients, stockholders or any
regulators of SG, would have a material adverse impact on the business of SG.
 
B. Termination Without Cause.  The Company may terminate this Agreement at any
time for any reason, by delivering a written notice to Executive, effective
thirty (30) days after Executive receives such notice in accordance with the
terms hereof.  In such an event, Executive’s sole remedy shall be:
 
(1) to collect all unpaid Base Salary, accrued annual bonus or incentive
compensation (including any unpaid, accrued annual bonus or incentive
compensation from the immediately preceding year), accrued PTO, and all
unreimbursed expenses payable for all periods through the effective date of
termination (the foregoing amounts shall be paid on the date of termination of
Executive’s employment); plus
 
(2) Executive shall receive, in addition to the amounts specified above, the
severance payments outlined below (the “Severance Payments”).  Executive shall
not be required to mitigate the amount of any Severance Payments received by
seeking other employment during the term of the severance period.  However,
should Executive obtain other employment during the term of the severance
period, SG shall pay Executive, for the remaining length of the severance
period, only the difference between his new salary and his Base Salary (as in
effect at the time of termination), if the new salary is less than his Base
Salary.  For the avoidance of doubt, the Company shall not be obligated to make
any Severance Payments thereafter if the new salary is greater than his
applicable Base Salary.
 
The Severance Payments shall be calculated as follows:
 
(a) should the termination occur during the one-year period immediately
following the closing of the Company’s initial public offering, Executive shall
continue to receive his then-current Base Salary for a period of six (6) months;
and
 
(b) should the termination occur at any time during the Employment Period after
the one-year period immediately following the closing of the Company’s initial
public offering, Executive shall continue to receive his then-current Base
Salary for a period of twelve (12) months.
 
 
- 5 -

--------------------------------------------------------------------------------

 
The Severance Payment (less all applicable withholdings) will be paid in equal
monthly installments over the applicable period immediately following
termination of Executive’s employment, as applicable.  The Company shall
reimburse Executive for premiums for COBRA coverage for Executive (and to the
extent he has family coverage, his family), provided that Executive elects such
coverage, during the applicable period when Executive is receiving Severance
Payments.  Should Executive obtain other employment during such period of COBRA
coverage, and Executive is provided the opportunity to obtain comparable health
insurance benefits to those benefits provided by SG, then the Company shall no
longer reimburse Executive for premiums for COBRA coverage for Executive (and to
the extent he has family coverage, his family), from the date Executive may
obtain such health insurance benefits, whether or not Executive elects such
coverage.  The Company shall be entitled to discontinue the Severance Payments
in the event that Executive violates any of the provisions of Sections 4.9, 4.10
or 4.11.
 
C. Termination After Disability or Death.
 
(1) In the event Executive becomes totally disabled or disabled such that he is
rendered unable to perform substantially all of his usual duties for the Company
in a manner consistent with his performance prior to such disability, and if
such disability shall persist for a continuous period of one hundred eighty
(180) days or more, or an aggregate period in excess of one hundred eighty (180)
days in any one fiscal year, the Company shall have the right at any time after
the end of such period during continuance of Executive’s disability by the
delivery of not less than 30 days’ prior written notice to Executive to
terminate Executive’s employment under this Agreement whereupon the applicable
provisions of this Section below shall apply.
 
(2) For purposes of this Agreement, if Executive and the Company disagree as to
whether Executive is totally disabled, or disabled such that he is rendered
unable to perform substantially all of his usual duties for the Company as set
forth above, or as to the date at which time such total disability began, the
decision of a licensed medical practitioner, mutually agreed upon by the
Parties, shall be binding as to both questions.  If the Parties cannot agree as
to the identity of the licensed medical practitioner, Executive shall select a
licensed medical practitioner of his choice and the Company shall select a
licensed medical practitioner of its choice.  The two licensed medical
practitioners so selected shall select a third licensed medical practitioner,
which third individual shall resolve either or both of the questions referred to
above and which resolution shall be binding upon the Parties.  The costs of such
a third licensed medical practitioner shall be borne by the Company.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(3) If Executive’s employment with the Company is terminated on account of
Executive’s disability as provided for in this Section above or on account of
Executive’s death, then Executive (or Executive’s estate or personal
representative, as applicable) shall be entitled only to receive, and Company
shall pay to Executive (or Executive’s estate or personal representative, as
applicable) the following amounts:
 
(a) all unpaid Base Salary, accrued annual bonus or incentive compensation
(including any unpaid, accrued annual bonus or incentive compensation from the
immediately preceding year), accrued PTO, and all unreimbursed expenses payable
for all periods through the effective date of termination (the foregoing amounts
shall be paid on the date of termination of Executive’s employment); plus
 
(b) in the case of disability only, Executive shall receive, in addition to the
amounts specified above, for a period of six months (“Continuation Period”), a
series of monthly payments equal to the then-current monthly Base Salary
payments he received during his employment (the “Continuation
Payments”).  Executive shall be entitled to the Continuation Payments if and
only if he does not receive any payments as a result of the short-term and
long-term disability insurance benefits that the Company obtains on his behalf,
pursuant to Section 2.2(B) of this Agreement (“Insurance Payments”).
 
The Continuation Payments will be paid in equal installments over the applicable
period immediately following termination of Executive’s employment.  However,
should Executive be provided such Insurance Payments, then SG shall pay
Executive, during the Continuation Period, only the difference between the
Insurance Payments provided to Executive and his Base Salary, if the payments
provided are less than his Base Salary.  In any event, Executive is not entitled
to receive more than the full amount of his Base Salary with SG for the time
period covered by the Continuation Period.  Accordingly, if Executive obtains
such Insurance Payments for any portion of the Continuation Period, then
Executive shall inform SG of the amounts of such Insurance Payments so that SG
may take an offset of such amounts from any future Continuation Payments, if
any.  Moreover, if Executive obtains such Insurance Payments for any portion of
the Continuation Period, at any time after SG pays Continuation Payments to
Executive, Executive shall make payment to SG of an amount equal to the amount
of received Insurance Payments to reimburse SG for such Continuation Payments it
previously made or otherwise inform SG of such Insurance Payments so that SG may
take an offset of such amounts from any future Continuation Payments, if any.
 
D. Termination by Executive for “Good Reason”.  Executive shall have the right
to terminate his employment under this Agreement, and collect all unpaid Base
Salary, accrued annual bonus or incentive compensation (including any such
unpaid, accrued compensation from the immediately preceding year), accrued PTO
and all unreimbursed expenses payable for all periods through the effective date
of termination (the foregoing amounts shall be paid on the date of termination
of Executive’s employment); plus receive the Severance Payment and the
applicable payments for COBRA coverage, as set forth in Section 3.1(B)(3) above,
by the delivery of written notice to the Company within 30 days after the
initial existence of any of the events herein below defined as Good Reason.
 
 
- 7 -

--------------------------------------------------------------------------------

 
For purposes hereof, “Good Reason” as utilized herein shall mean:
 
(i) the Company has materially breached this Agreement and the Company has
failed to cure or remedy such breach after 30-days written notice from
Executive;
 
(ii) there has occurred any material and substantial diminution or reduction in
duties, Base Salary, title, health care coverage (but only if such diminution is
disproportionate to a diminution in health care coverage applicable to other
employees of the Company), authority or responsibilities of Executive, whether
in scope or nature, and the Company has failed to cure or remedy such breach
after 30-days written notice from Executive; and
 
(iii) the Company has required that Executive perform any act or refrain from
performing any act that would be in violation of applicable law.
 
Notwithstanding anything to the contrary herein, Executive must resign within
thirty (30) days after expiration of the 30-day period following written notice
without cure or remedy by the Company for such resignation to constitute a
Termination for Good Reason.
 
E. Termination by Executive Without “Good Reason.”  Executive shall have the
right to terminate his employment under this Agreement at any time for any
reason.  However, should Executive terminate his employment with the Company for
any reason other than for Good Reason, as defined in Section 3.1(D) above,
Executive shall be entitled to collect from the Company only all unpaid Base
Salary, all accrued PTO and all unreimbursed expenses payable for all periods
through the effective date of termination and Executive shall not be entitled to
any compensation or other amount from the Company after the effective date of
termination.  The foregoing amounts shall be paid on the date of termination.
 
Under such circumstances, Executive may terminate this Agreement, only by
delivering a written notice to the Company, effective no less than 45 days after
the Company receives such notice in accordance with the terms hereof.
 
ARTICLE IV.
 
MISCELLANEOUS PROVISIONS
 
4.1 Notice.  All notices, requests, demands, consents, and other communications
required or permitted to be given or made hereunder shall be in writing and
shall be deemed to have been duly given and received, (i) if delivered by hand,
the day it is so delivered, (ii) if mailed via the United States mail, certified
or registered first class mail, postage prepaid, return receipt requested, five
business days after it is mailed, or (iii) if sent by a nationally recognized
overnight courier for next business day delivery, the business day after it is
sent, to the Party to whom the same is so given or made, as follows:  (a) to the
Company, at its administrative offices and (b) to Executive, at the address
maintained on the personnel records of the Company.  Either Party may change the
address to which notice is required to be sent by providing notice of the change
of address in accordance with this Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
4.2 Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.
 
4.3 Counterparts.  This Agreement may be executed in counterparts (including via
e-mail with scan attachment or by facsimile transmission), and when each Party
has signed and delivered at least one such counterpart, each counterpart shall
be deemed an original, and, when taken together with other signed counterparts,
shall constitute one Agreement, which shall be binding upon and effective as to
all Parties.
 
4.4 Severability.  In the event that any term or provision of this Agreement, or
part thereof, is held to be invalid, such invalidation shall not affect the
validity of the remainder of this Agreement.  Further, the invalid provision
shall be modified by the minimum amount legally required to make the provision
valid and enforceable and to carry out the purposes of this
Agreement.  Moreover, the remainder of such provision and this Agreement, as the
case may be, shall nevertheless remain in full force and effect.
 
4.5 Entire Agreement.  This Agreement contains the entire agreement and
understanding among and between the Parties with respect to the subject matter
hereof, and supersedes any prior agreement and understanding among them with
respect to the subject matter of this Agreement.  Except as otherwise provided
herein, this Agreement cannot be changed or terminated except by an instrument
in writing signed by the Parties hereto.  Any oral representations,
modifications or amendments concerning this Agreement shall be of no force or
effect unless contained in a subsequent written modification signed by the
Executive and a duly authorized representative of the Company.
 
4.6 Personal Services Contract.  This contract is a personal services contract
and Executive may not assign any portion of his responsibilities under this
Agreement.  However, Executive shall have the right, after consultation with the
Board of Directors, to reasonably delegate appropriate administrative duties to
any person who is an employee of the Company.
 
4.7 Binding on Successors.  This Agreement shall be binding upon, and inure to
the benefit of, each Party’s successors, transferees, heirs and assigns, only to
the extent that such is permitted by this Agreement.  It shall be binding on the
Company and its officers, directors, and employees and shall not be affected by
any change of name, change of geographical location, change of form, or
acquisition by or merger with any other entity.
 
4.8 Indemnification.  The Company recognizes that the activities within the
scope of Executive’s employment create the potential in some jurisdictions of
civil or even criminal actions being brought against Executive.  To the fullest
extent provided by applicable Delaware law and the Company’s organizational and
controlling documents, and consistent with any indemnification provided to other
Company executive employees under any applicable insurance policies, including
its professional liability coverage for directors and officers and for acts and
omissions relating to employees’ administrative duties, the Company shall
indemnify, defend, protect and hold harmless Executive, from and against all
claims, demands, causes of action, actions, suits, costs, damages, penalties,
fines, liabilities, losses and expenses, whether civil or criminal, including,
without limitation, reasonable attorneys’ fees and expenses, arising out of or
resulting from the performance of Executive’s duties within the course and scope
of Executive’s employment with the Company.
 
 
- 9 -

--------------------------------------------------------------------------------

 
4.9 Confidentiality; Disclosure of Information.
 
(a) Executive recognizes and acknowledges that he will have access to
Confidential Information (as defined below) relating to the business or
interests of the Company or of persons with whom the Company may have business
relationships.  Except as permitted herein or as may be approved by the Company
from time to time, Executive will not during the Employment Period or for a
period of 12 months thereafter, use or disclose to any other person or entity,
any Confidential Information of the Company (except as required by applicable
law or in connection with performance of Executive’s duties and responsibilities
hereunder or to Executive’s legal and financial advisors so long as such
advisors agree to be bound by the terms and conditions of this Paragraph
4.9(a)).  Executive may disclose the existence of the obligations under this
Paragraph 4.9(a) to future employers.  If Executive is requested or becomes
legally compelled to disclose any of the Confidential Information, he, if
permitted by applicable law, will give prompt notice of such request or legal
compulsion to the Company.  The Company may waive compliance with this Paragraph
4.9(a) or will provide Executive with legal counsel at no cost to Executive to
seek an appropriate remedy; provided however Executive may disclose any
Confidential Information in the event notwithstanding all such efforts of the
Company and such legal counsel if compelled by court order to do so.
 
The term “Confidential Information” shall mean information relating to the
Company’s business affairs, proprietary technology, trade secrets, patented
processes, research and development data, know-how, market studies and
forecasts, competitive analyses, pricing policies, executive lists, employment
agreements (other than this Employment Agreement), personnel policies (including
compensation paid to employees and consultants), the substance of agreements
with patients, customers, suppliers, and others, marketing arrangements, patient
lists, customer lists, commercial arrangements, or any other information
relating to the Company’s business which is treated as confidential or
proprietary by the Company in accordance with its policies.  Notwithstanding the
immediately preceding sentence, the provisions of this Paragraph 4.9(a) shall
not apply to any information that:  (1) is in the public domain; (2) is or
becomes available to the public other than as a result of a disclosure by
Executive in violation of this Paragraph 4.9(a); (3) was available to Executive
on a non-confidential basis prior to the date of this Employment Agreement; or
(4) becomes available to Executive on a non-confidential basis from a source
other than the Company (other than through a known breach of a confidentiality
obligation).  This obligation shall continue until such Confidential Information
becomes publicly available, other than pursuant to a breach of this Paragraph
4.9(a) by the Executive, regardless of whether the Executive continues to be
employed by the Company.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(b) It is further agreed and understood by and between the Parties to this
Agreement that all “Company Materials,” which include, but are not limited to,
computers, computer software, computer disks, tapes, printouts, source, HTML and
other codes, flowcharts, schematics, designs, graphics, drawings, photographs,
charts, graphs, notebooks, patient lists, customer lists, sound recordings,
other tangible or intangible manifestation of content, and all other documents
whether printed, typewritten, handwritten, electronic, or stored on computer
disks, tapes, hard drives, or any other tangible medium, as well as samples,
prototypes, models, products and the like shall be the exclusive property of the
Company and, upon termination of Executive’s employment with the Company, and/or
upon the written request of the Company, all Company Materials, including copies
thereof, as well as all other property of the Company then in Executive’s
possession or control, shall be returned to and left with the Company.
 
4.10 Intellectual Property:  Definition.  Intellectual Property means any of the
following that are conceived of, developed, reduced to practice, created,
modified, or improved by Executive, either solely or with others, in whole or in
part, in the course of, or as a result of, the Executive’s employment by the
Company in any capacity, whether at the Company’s place of business or
otherwise, and whether on the Company’s time or on the Executive’s own
time:  (i) writings (including notes, reports, manuals and instructions),
software, source code, algorithms, works and copyrightable subject matter and
rights, title and interest in copyrights and copyright registrations, (ii)
rights, title and interest in know-how, technical information, processes,
practices and systems, whether or not protectable by patent, copyright or trade
secret law, (iii) trademarks, trade names, service marks, emblems, logos,
symbols and insignia and rights with respect thereto, including registrations
and registration rights, (iv) all developments, including trade secrets of any
kind, discoveries, improvements, and ideas directly relating to or useable in
the Company business and (v) licenses granted by third parties of rights to use
any of the foregoing.
 
(a) Intellectual Property shall be the exclusive property of the Company, and
Executive shall have no right, title, or interest in, or to, the Intellectual
Property.  The Company shall have the sole and exclusive right, title, and
interest in, and to, the Intellectual Property, which right shall continue
notwithstanding the cessation of Executive’s employment.  Executive also hereby
irrevocably waives any “moral rights” that Executive may have in the
Intellectual Property, and confirms that the Company shall have the right, in
addition to the other rights granted hereunder and notwithstanding the
termination of Executive’s employment for any reason, to make or have made, and
own, enhancements, derivative works, and other modifications to any part of the
Intellectual Property.
 
(b) Executive hereby assigns to the Company any right, title, and interest that
Executive may have in, and to, the Intellectual Property in any patent,
copyright, industrial design, trademark registration, and any other similar
right pertaining to the Intellectual Property which Executive may have.
 
(c) Executive acknowledges that the assignments in (b) above are undertaken in
part as a contingency against the possibility that any Intellectual Property, by
operation of law, may not be considered a work made for hire by the Executive
for the Company.  The Company and its successors and assigns, shall have the
right to obtain and hold in their own name all copyright registrations, patents,
and other evidence of rights that may be available for the Intellectual Property
and/or any portion thereof.  Executive further acknowledges that all United
States copyrights and all other intellectual property rights in the Intellectual
Property (including any and all patents that may issue with respect thereto)
shall be exclusively owned by the Company and shall be considered “works made
for hire,” as such term is defined in the United States Copyright Act, by
Executive for the Company.
 
 
- 11 -

--------------------------------------------------------------------------------

 
(d) Executive hereby covenants and binds Executive and Executive’s successors,
assigns and legal representatives to cooperate fully and promptly with the
Company and its designees, successors, and assigns, at the Company’s reasonable
expense, and to do all acts necessary or requested by the Company and its
designee, successors, and assigns, to secure, maintain, enforce, and defend the
Company’s rights in the Intellectual Property.  Without limitation to the
foregoing, Executive shall execute on demand, and bind Executive and Executive’s
successors, assigns and legal representatives, whether during Executive’s
employment or at any time following the cessation of Executive’s employment, to
any applications, transfers, assignments, and other documents as the Company may
consider necessary for the purpose of:  (i) obtaining, maintaining, vesting in,
or assigning to, the Company absolute title to, (ii) applying for, prosecuting,
obtaining, or protecting, or (iii) maintaining, enforcing, and/or defending the
Company’s rights in, any patent, copyright, industrial design, trademark
registration, or any other right pertaining to the Intellectual Property in any
countries in the world.  Executive further agrees, and binds Executive and
Executive’s successors, assigns and legal representatives, to cooperate fully
and assist the Company in every way possible in the application for, or
prosecution of, such rights pertaining to the Intellectual Property and not
developed during Executive’s employment with the Company.
 
(e) Executive shall promptly disclose to the Company any patent application
filed within one (1) year after termination of Executive’s employment with the
Company.  Executive shall have the burden of proving that any invention that
relates, or pertains, to the Company’s business, and which is conceived less
than one (1) year after the effective date of the termination of Executive’s
employment relationship, was in fact made after such termination and not
developed during Executive’s employment with the Company.  Executive agrees
that, during his employment with the Company, he will disclose to the Company
all ideas, proposals, and plans, invented or developed by him, which relate to
the business of the Company and its subsidiaries.
 
4.11 Non-Competition and Non-Solicitation.  Executive acknowledges that the
Company has invested substantial time, money and resources in the development
and retention of its Confidential Information (including trade secrets),
customers, patients, accounts and business partners, and further acknowledges
that, during the course of Executive’s employment with the Company, Executive
will have access to the Company’s Confidential Information (including trade
secrets), and will be introduced to existing and prospective customers and
patients that are being targeted, vendors, accounts and business partners of the
Company.  Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer or patient that is being
targeted, vendor, account or business partner belongs exclusively to the
Company, including, but not limited to, any goodwill created as a result of
direct or indirect contacts or relationships between Executive and any existing
or prospective customers or patients that are being targeted, vendors, accounts
or business partners.  Additionally, the Parties acknowledge and agree that
Executive possesses skills that are special, unique or extraordinary and that
the value of the Company depends upon his use of such skills on its
behalf.  Executive acknowledges that as a result of the foregoing the
restrictions contained herein and elsewhere in this Agreement are reasonably
necessary to protect the Company from unfair competition by the Executive.
 
 
- 12 -

--------------------------------------------------------------------------------

 
In recognition of this, Executive covenants and agrees that:
 
(a) During Executive’s employment with the Company and for one year after the
termination of Executive’s employment for any reason, Executive shall not be
employed by, or render any services to, any person, firm or corporation engaged
in any business which is directly or indirectly in competition with the Company
anywhere in the world where the Company performs services for its clients
(“Competitive Business”), (ii) engage in any Competitive Business for his or its
own account; (iii) be associated with or interested in any Competitive Business
(whether as an executive, agent, servant, owner, partner, consultant,
independent contractor, representative, stock or equity holder, lender or in any
other capacity whatsoever).  Specifically excluded from the restrictions set
forth in this Section, and other provisions of this Agreement, is Executive’s
ability (as expressly permitted by the Company hereby) to continue to serve on
the board of directors of Exagen Diagnostics, Inc.  However, the non-compete
aspects of this Section 4.11(a) will remain in effect only during the applicable
time period when Executive is receiving a Severance Payment.  As such, the
non-compete aspects of this Section 4.11(a) shall not apply to any period that
follows the cessation of Severance Payments to Executive.  For the avoidance of
doubt the non-solicitation provisions of Sections 4.11(b) and (c) are in effect
and shall apply for the specified time periods irrespective of whether Executive
is receiving a Severance Payment.
 
(b) During Executive’s employment with the Company and for one year thereafter,
Executive may not directly or indirectly induce, attempt to induce, solicit,
attempt to solicit or encourage any employee, consultant, or contractor to leave
the employment or engagement with the Company or any affiliate of the Company.
 
(c) During Executive’s employment with the Company and for one year thereafter,
Executive may not, directly or indirectly, induce, attempt to induce, solicit,
attempt to solicit or encourage any customer, client, subscriber or supplier of
the Company to change its relationship with the Company, or interfere with the
Company’s business, relationships or prospective relationships with any person
or entity that was or is expected to become a customer or client of the
Company.  As such, Executive agrees that he will not divert or take advantage of
any actual or potential business opportunities of the Company in which it has a
current interest or is actively pursuing.
 
4.12 Non-Disparagement; Non-Disclosure.  Executive and the Company hereby agree
that during the Employment Period and at all times thereafter, neither Executive
nor the Company will make any public statement, or engage in any conduct, that
is disparaging, derogatory, or otherwise is a negative or false statement about
the other Party or, in the case of the Company, about any of its executives,
officers, directors, or shareholders, including, but not limited to, any
statement that disparages the products, services, finances, financial condition,
capabilities or any other aspect of the business of the Company and the
capabilities of Executive.  Notwithstanding any term to the contrary herein,
neither Executive nor the Company shall be in breach of this Paragraph 4.12 for
the making of any truthful statements under oath or in a judicial or other
proceeding.
 
 
- 13 -

--------------------------------------------------------------------------------

 
4.13 Representation.  Executive represents and warrants to the Company that (i)
Executive is able to enter into this Agreement with the Company, and Executive’s
ability to enter into this Agreement and to fully perform Executive’s
anticipated duties for the Company is not limited or restricted by any
agreements, understandings, instruments, orders, judgments or decrees to which
Executive is a party or by which Executive is bound and (ii) Executive’s
performance of such duties for the Company will not directly or indirectly
violate any contractual or common law obligations he has or had to other
employers or entities.  Executive agrees that he will not improperly use,
disclose, or induce the Company to use any proprietary information or trade
secrets of any former or concurrent employer or other person or
entity.  Executive agrees that he will not bring onto the premises of the
Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information or trade secrets belonging to any such
employer, person or entity unless consented to in writing by both the Company
and such employer, person or entity.
 
4.14 Applicable Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of the State of
New York; provided that after Initial Capital Raise the substantive and
procedural laws of the State of California shall apply.  Each Party hereto
hereby irrevocably submits to the jurisdiction of the state and federal courts
located in New York County, New York, and San Diego County, California and
waives any claim based upon forum non-conveniens or lack of jurisdiction;
provided that after the Initial Capital Raise the state and federal courts
located in San Diego County, shall have exclusive jurisdiction.
 
 
- 14 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first written above.
 
EXECUTIVE:
 
EMPLOYER:
      Samuel D. Riccitelli  
Signal Genetics, Inc.
            /s/ Samuel D. Riccitelli  
By: /s/ Bennett S. LeBow
   
Name: Bennett S. LeBow
June 17, 2014
 
Title: Chairman of the Board of Directors
Date
 
 
    June 17, 2014     
Date

 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Benefits
 


 
Health and Dental Insurance
 
401(k) Retirement Plan
 
Vision Insurance
 
Group Term Life Insurance
 
 Disability Insurance
 


 